DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments/remarks filed 9/21/2021.
Claims 1, 3, 4, 6, 8, 12, 14, and 18 are amended.  New claims 21-23 are added.  Claims 1-23 are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9/21/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bassery and Lewis, as laid out below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 and 12-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bassery et al. in US Patent Application Publication 2020/0025037 (having foreign priority of December 6, 2017; hereinafter referred to as “Bassery”).
Regarding claim 1, Bassery discloses gaspath component (a turbine vane) comprising: 	a platform 38 including a cooling plenum (see the platform in Fig. 2 and 3; the equivalent plenum is just the space between hooks of the platform that feeds cooling air to the vane); 	at least one retaining feature 42, 44 extending from the platform, the at least one retention 
Regarding claim 2, Bassery discloses the gaspath component of claim 1, wherein each vectored hole defines a corresponding axis (each hole inherently has an axis), and each corresponding axis is aligned with each other corresponding axis (see Fig. 2 which is a cross-section; note the cooling hole extending through rim 42 is one of many oriented circumferentially or annularly about the engine axis; thus, each hole may be said to be aligned with each other cooling hole in that they are all radially aligned).  Applicant might consider further limited the protection sought by reciting “aligned”.
Regarding claim 3, Bassery discloses the gaspath component of claim 1, wherein the at least one vectored hole includes at least two vectored holes defining converging axes (see the reasoning of the rejection against claim 2; the cooling holes of Bassery may be said to converge upon the axis of the engine).  Applicant might considered further limiting claim scope here with respect to what is sought by reciting “converge”.
Regarding claim 4, Bassery discloses the gaspath component of claim 3, wherein all vectored holes in the retention hook define axes converging with axes defined by at least one other vectored cooling hole in the retention hook (see Fig. 2 and 3; the cooling holes in the rim 42 all extend annularly about the engine and point towards the axis of the engine, thus, they all have converging axes). 
Regarding claim 5, Bassery discloses the gaspath component of claim 1, wherein the at least one vectored hole includes a plurality of vectored holes and each hole in the plurality of vectored holes is 
Regarding claim 6, Bassery discloses the gaspath component of claim 1, wherein the at least one vectored hole includes a plurality of vectored holes and each hole in the plurality of vectored hole holes has an identical cross sectional area (see the multiple equivalently represented cooling holes in the rim 42 in Fig. 3; they have flow arrows through them).
Regarding claim 7, Bassery discloses the gaspath component of claim 1, further comprising a vane extending from the platform, and wherein a portion of cooling air received in the cooling plenum is directed to a cooling air flowpath within the vane (see the vane and cooling path arrows in Fig. 2).
Regarding claim 8, Bassery discloses the gaspath component of claim 1, wherein the at least one retention hook includes a first retention hook disposed downstream relative to an expected flow direction of an engine including the gaspath component and a second retention hook disposed upstream relative to an expected flow direction of an engine including the gaspath component (see Fig. 2 and 3 with two rims 40, 44 that hold portions 44, each rim and portion 44 being equated to the claimed first and second hook).
Regarding claim 9, Bassery discloses the gaspath component of claim 1, wherein the at least one vectored hole has a length to cross sectional area ratio of at least 2 (while it is noted that specific proportional dimensions of the equivalent vectored cooling hole of Bassery are not explicitly disclosed, and drawings are not considered to scale, Bassery discloses an equivalent cooling hole that has a substantially longer longitudinal length than diameter such the limitation of claim 9 is considered anticipated).  Bassery is considered to reasonably disclose to one of ordinary skill an equivalent cooling hole more than two times as long as it is wide.  See MPEP 2125.
Regarding claim 10, Bassery discloses the gaspath component of claim 1, wherein the at least one vectored hole includes a plurality of vectored holes and each vectored hole in the plurality of 
Regarding claim 12, operation of the device of Bassery as applied above against claims 1-10 meets all the method limitations of claim 12.  Note that the equivalent cooling holes of Bassery direct flow towards adjacent turbine component 34 seen in Fig. 2.  The cooling holes impart some directionality inherently.
Regarding claim 13, Bassery discloses the method of claim 12, further comprising directing air from at least a portion of the at least one vectored cooling hole to a single location of the second gaspath component (considering the broadest reasonable interpretation of this claim, Bassery is considered to disclose an equivalent at least one vectored cooling hole that directs air the leading edge of component 34 seen in Fig. 2, the leading edge of component 34 being considered “a single location”).
Regarding claim 14, Bassery discloses the method of claim 13, wherein the at least one vectored cooling hole includes at least two vectored cooling holes defining a converging axes (see the rejection of claim 3, the same logic of which is applied here against claim 14).
Regarding claim 15, Bassery discloses the method of claim 12, wherein passing cooling air from the plenum to the second gaspath component comprises directing the cooling air around at least one of an intervening structure and a front feature of the second gaspath component (see Fig. 2; here, as cooling air moves from a source towards element 34, it may be said to be directed around lug 44 and the seal member shown sandwiched between 42 and 34).
Regarding claim 16, 
Regarding claim 17, Bassery discloses the method of claim 12, wherein the at least one vectored hole includes a plurality of vectored holes (seen in Fig. 3) and each of the vectored cooling holes in the plurality of vectored cooling holes imparts identical directionality on the cooling air (considering this language, each equivalent hole of Bassery directs cooling air downstream which may be said to be an identical direction from each hole).
Regarding claims 18-20, these claims introduce no limitations beyond what has already been addressed above with respect to Bassery and the equivalent basis of rejection is applied mutatis mutandis.
Regarding claim 21, Bassery discloses the gaspath component of claim 1, wherein the at least one vectored hole is in the first wall of the retention hook (see Fig. 2; rim portion 42 is equated to the claimed first portion).
Regarding claim 22, Bassery discloses the gaspath component of claim 8 wherein each of the first retention hook and the second retention hook include distinct corresponding first walls and second walls (see two distinct retention hooks on the outer platform of the vane in Fig. 2).
Regarding claim 23, Bassery discloses the gaspath component of claim 1, wherein every vectored cooling hole in the at least one vectored cooling hole is a through hole extending from a first side of the first wall to a second side of the first wall (across rim 42 seen in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bassery as applied above, in view of Lewis et al. in US Patent Application Publication 2016/0230577 (hereinafter “Lewis”).
Regarding claim 11, Bassery as applied above with respect to claim 1 discloses a plurality of equivalent vectored cooling holes, as seen in the rim 42 of Fig. 3, but is silent to the plurality of vectored holes being unevenly distributed (instead disclosing a uniform or even distribution about the vane segment retention hook).	Lewis teaches an analogous gas turbine engine component comprising retention hooks having cooling holes that direct cooling fluid onto other axially adjacent components, just like Bassery.  Direction is drawn to Fig. 3 of Lewis showing cooling holes 98 that direct air or cooling fluid onto the adjacent blade outer air seal member 88.  Specifically, with respect to the distribution of such cooling .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745